    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 1 of 8 PageID #:413




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                )
  MALAIKA COLEMAN, individually and
                                                )
  on behalf of all others similarly situated,
                                                )
                                                )
               Plaintiff,
                                                )   No. 19 C 1745
                                                )
          v.
                                                )   Judge Virginia M. Kendall
                                                )
  GARRISON PROPERTY &
  CASUALTY INSURANCE CO. and                    )
  UNITED SERVICES AUTOMOBILE                    )
  ASSOCIATION,                                  )
                                                )
               Defendants.



                      MEMORANDUM OPINION AND ORDER

      Presently before the Court is Plaintiff Malika Coleman’s Motion to Alter

Judgment pursuant to Federal Rule of Procedure 59(e). For the following reasons,

Coleman’s Motion to Alter Judgment (Dkt. 47) is denied.

                                      BACKGROUND

      The facts of this case have been discussed by this Court previously in its

Memorandum Opinion and Order granting Defendants’ Motion to Dismiss. (Dkt. 45).

The Court provides only a brief summary here. Plaintiff Malaika Coleman brought

her action individually and on behalf of two classes against her car insurance

provider. (Id. at 1). She alleged that she was harmed because her insurer did not

include the costs of sales tax and title transfer fees in the reimbursement, which she

alleged was a breach of her insurance agreement. (Id., citing Dkt. 1 ¶¶ 1-5). At issue

in the complaint was that Coleman’s USAA insurance policy provides that
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 2 of 8 PageID #:414




Defendants will pay for each “loss” to a covered auto. (Id. at 2, citing Dkt. 1 ¶ 26). The

policy defines “loss” as “direct and accidental damage,” which “includes a total loss,

but does not include any damages other than the cost to repair or replace.” (Id., citing

Dkt. 1 ¶ 28; Dkt. 35-1 at 25.) The limit of USAA’s liability for total loss is “the actual

cash value of the vehicle,” which the policy defines as “the amount it would cost, at

the time of loss, to buy a comparable vehicle.” (Id., citing Dkt. 1 ¶¶ 30, 33; Dkt. 35-1

at 25, 27.) The policy does not define “actual cash value” as excluding the costs of

sales taxes. (Id., citing Dkt. 1 ¶ 35.) Plaintiff alleged that Defendants promised to

pay her the “actual cash value” of her vehicle and breached their agreement by not

including the costs of sales taxes in the “actual cash value” payment for her total loss.

(Id., citing Dkt. 1 ¶¶ 37-39, 50.)

       Defendants moved to dismiss (Dkt. 20), which this Court granted on January

30, 2020, agreeing that the provision Plaintiff cited about “actual cash value” is not

the relevant provision because it is the limit of their liability, not the amount

Defendants promised to pay. (Dkt. 45 at 5). The Court further held that in any event

the policy does not require Defendants to pay sales tax and title transfer fees. (Dkt.

45 at 5-6). Plaintiff timely filed her Motion to Alter Judgment on February 6, 2020,

claiming new facts and that the Court made manifest errors of fact in its judgment.

(Dkt. 47; Dkt. 48).

                              STANDARD OF REVIEW

       Rule 59(e) “allows district courts to take a second look at their decisions ... only

within narrow bounds.” See, e.g., Alarm Detection Sys., Inc. v. Vill. of Schaumburg,
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 3 of 8 PageID #:415




No. 17 C 2153, 2018 WL 4679559, at *3 (N.D. Ill. Sept. 28, 2018). For relief under

Rule 59(e), the movant must “clearly establish[ ]: (1) that the court committed a

manifest error of law or fact, or (2) that newly discovered evidence precluded entry of

judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013); see

also Boyd v. Tornier, Inc., 656 F.3d 487, 492 (7th Cir. 2011); see also, e.g., Silha v.

ACT, Inc., 2014 WL 11370441, at *1 (N.D. Ill. Dec. 15, 2014) (“Motions under Rule

59(e) serve the limited function of allowing the Court to correct manifest errors of law

or fact or consider newly discovered material evidence.”) (citation omitted). Rule 59(e)

motions “are not appropriately used to advance arguments or theories that could and

should have been made before the district court rendered a judgment, or to present

evidence that was available earlier.” Miller v. Safeco Ins. Co. of Am., 683 F.3d 805,

813 (7th Cir. 2012) (quotation omitted). They are also “not to be used to ‘rehash’

previously rejected arguments.” Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir.

2014) (quoting Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)). The

decision whether to grant Rule 59(e) motions is entrusted to the sound discretion of

the district court. Miller, 683 F.3d at 813.

                                    DISCUSSION

      Coleman states that she is entitled to a grant of the Motion to Alter Judgment

due to three arguments. First, Coleman claims that Defendant United Services

Automobile Association’s website presents “new evidence” that bolsters their

interpretation of Defendant’s policy. (Dkt. 48 at 2). Second, while it is unclear under

what prong of 59(e) they are arguing, Coleman states that there was ambiguity as to
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 4 of 8 PageID #:416




what the policy promises to pay in the event of a total loss, claiming that “ambiguity

precludes dismissal.”    (Dkt. 48 at 3).    Coleman finally states that the Court

misapprehended the Policy’s promise of payment in the event of a total loss. (Id.). It

is outrageous after two complaints and two adverse rulings that Coleman now seeks

to alter judgment when the Court has presented a fair opportunity to Coleman to

litigate her claims. Since Coleman does not clearly establish that there has been

newly discovered evidence, nor that the Court made a manifest error of law or fact,

Coleman’s Motion to Alter Judgment is denied.

      I.     Defendant USAA’s Webpage Does Not Constitute New Evidence

      Coleman cites USAA’s website as new evidence that purportedly supports her

interpretation of the Defendants’ policy that the policy promises an “actual cash

value” payment in the event of a total loss. (Dkt. 48 at 2; Dkt. 52 at 3). As discussed

above, Rule 59(e) motions “are not appropriately used to advance arguments or

theories that could and should have been made before the district court rendered a

judgment, or to present evidence that was available earlier.” Miller, 683 F.3d at 813

(7th Cir. 2012). Rule 59 (e) motions are not appropriate for “presenting evidence that

could have [been] raised during the pendency of the motion presently under

reconsideration.” Sigworth v. City of Aurora,487 F.3d 506, 512 (7th Cir. 2007).

      Coleman’s attorney states that he found this webpage on January 30, 2020 and

that its publication date was October 14, 2019. (Dkt. 48-1 at ¶¶ 5-6). The Court

granted Defendants’ Motion to Dismiss on January 30, 2020. (Dkt. 45). The webpage

clearly does not constitute new evidence that was unavailable prior to the Court’s
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 5 of 8 PageID #:417




dismissal. Evidence that is “available to a movant prior to judgment and during the

pendency of a motion is not ‘newly discovered’ for the purposes of Rule

59(e).” Guaranteed Rate, Inc. v. Barr, 2013 WL 2452293, at *2 (N.D. Ill. 2013); see

also In re Prince, 85 F.3d 314,324 (7th Cir. 1996) (A “Rule 59(e) motion cannot be used

to present evidence that could and should have been presented prior to the entry of

final judgment.” (quoting Retired Chicago Police Ass’n v. City of Chicago, 76 F.3d

856,867 (7th Cir. 1996).

       Coleman makes no showing about why, through reasonable diligence, she

could not have found this website earlier. As a “party may not use a motion for

reconsideration to introduce new evidence that could have been presented earlier,”

the Court will not consider USAA’s webpage. Caisse Nationale de Credit Agricole v.

CBI Industries, Inc., 90 F.3d 1264, 1269 (7th Cir.1996).


      II.    There Was No Manifest Error of Law or Fact

      Coleman is not entitled to an altered judgment as she fails to clearly

demonstrate a manifest error of law or fact. Instead, Coleman seeks to re-litigate

past claims that have already been dismissed. First, Coleman states that the Court

“erred in finding” that Defendants are not obligated to pay “actual cash” value in the

event of a total loss. Coleman claims that “[w]hile not disputing that Defendants are

obligated to pay something…neither the Court nor Defendants have pointed to any

policy language that defines what that something is, if it is not the ‘actual cash value’

of the vehicle.” (Dkt. 48 at 3). Coleman claims that this is an ambiguity, such that

she is entitled to the extraordinary measure of altering a judgment. The Court does
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 6 of 8 PageID #:418




not believe this is a manifest error. “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party.” Oto, 224 F.3d at 606. Rather, “[i]t is the

wholesale   disregard,   misapplication,    or   failure   to   recognize   controlling

precedent.” Id.    Defendant must “clearly establish” such “manifest error” to

prevail. Cincinnati Life Ins. Co., 722 F.3d at 954. At issue in the Motion to Dismiss

was whether Defendants were obligated to pay Plaintiff sales tax and title fees under

the policy. (Dkt. 45 a 4). The Court decided that “actual cash value” is not the

relevant provision because it is the limit of their liability, not the amount they

promised to pay, and that the policy does not include sales tax and title transfer fees

in that amount. (Id. at 5). Defendants claim that the judgement has led to an

ambiguity about what the Defendants owe, and claim “ambiguity precludes

dismissal.” However, this was not an ambiguity that was presented at the dismissal

stage for the Court to resolve. (Dkt. 48 at 3). Ambiguity as a result of the judgment,

as Coleman claims here, is not grounds to alter judgment.         The argument over

ambiguity in the language could have been presented at the dismissal stage, but it is

not proper now after the Court has already dismissed the claims pertaining to this

very language. 59(e) motions “are not appropriately used to advance arguments or

theories that could and should have been made before the district court rendered a

judgment,” such as Coleman demonstrates here. Miller, 683 F.3d at 813. Plaintiff

cannot meet her burden to demonstrate that any alleged ambiguity in interpretation

was a clear and manifest error by the Court.
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 7 of 8 PageID #:419




      Lastly, Coleman alleges that the Court “misapprehended the Policy’s promise

of payment in the event of a total loss.” (Dkt. 48 at 3; see also Dkt. 52 at 1-2).

However, Coleman does not clearly show how the Court misapprehended the policy’s

language, and instead continues to litigate in favor of their desired policy

interpretation, an issue that has already been dismissed. In fact, Coleman continues

to cite to case law on the definition of actual cash value encompassing a promise to

pay sales tax, seeking another bite at the apple. (Dkt. 52 4-5). This Court has already

spilled sufficient ink on why this interpretation is disfavored. (Dkt. 45 at 4-5). As

pointed out by Defendants, Coleman “cannot complain about the manner in which

this Court addressed Plaintiff’s arguments about actual cash value and the alleged

obligation to pay sales tax, because this Court was directly responding to Plaintiff’s

own analysis of the policy.” (Dkt. 51 at 4). Rule 59(e) motions should “not to be used

to ‘rehash’ previously rejected arguments,” such as Coleman attempts here. Vesely v.

Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014

      To use language from a case Coleman cites as support, “[i]n no case, should a

Rule 59(e) motion give the ‘unhappy litigant one additional chance to sway the

judge.’” (Craig, 1986 WL at *1) (citing Durkin v. Taylor, 444 F.Supp.879, 8889 (E.D.

Va. 1977). That this Court disagrees with Coleman’s interpretation does not mean

that we misapprehend the policy language. We assure Coleman that this Court has

taken due care to review the materials submitted, including the policy language.

While unsurprising that Coleman disagrees with this Court’s decision, a motion to

alter judgment is wholly inappropriate on these grounds.
    Case: 1:19-cv-01745 Document #: 53 Filed: 03/18/20 Page 8 of 8 PageID #:420




                                  CONCLUSION

      Because Plaintiff has not shown either new facts or that the Court committed

a manifest error of fact or law, her Motion to Alter Judgment [Dkt. 47] is denied.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge

Date: March 18, 2020
